ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 02/16/2021 have been entered and considered and are found persuasive.  
Claims 1-11 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of using two deformation units, the first unit for matching corresponding points, and the second deformation unit based on (a) a matching term of luminance information between the first image and the second image and (b) a regularization term for imposing a penalty on deviation of deformation from a predetermined model, and wherein in the second displacement field a degree of coincidence of corresponding points is lower than the first displacement field a combining unit configured to generate a combined displacement field by combining the first displacement field and the second displacement field based on distances from the corresponding points.
Itai teaches a medical image registration technique in which deformation is separately calculated at each point on a region of interest and then averaged together to determine the overall deformation. ¶ 0059 teaches an embodiment for weighting points higher which are closest in distance to landmark points. Neither Itai nor other relevant prior art such as Vaillant teach using a two-stage image registration technique with a second deformation unit based on two terms, one of which is a luminance 
Claim 22 incorporated previously allowable subject matter by detailing how the two deformation units are combined ‘using a combining ratio function acquired by totaling radial basis functions that respectively correspond to the plurality of corresponding points, and are based on distances from the corresponding points.’ 
As above, Itai teaches a medical image registration technique in which deformation is separately calculated at each point on a region of interest and then averaged together to determine the overall deformation. Neither Itai nor other relevant prior art teach using radial basis functions to calculate a combining ratio for combining two deformation techniques, based on their distance to corresponding/landmarks points.
The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661